        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 1 of 73



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

WINN-DIXIE STORES, INC. and                            :       CIVIL ACTION
BI-LO HOLDINGS, LLC,                                   :
                      Plaintiffs                       :
                                                       :
               v.                                      :       NO. 15-CV-06480
                                                       :
EASTERN MUSHROOM MARKETING                             :
COOPERATIVE, INC., et al.,                             :
                           Defendants.                 :
______________________________________________

               DEFENDANT M.D. BASCIANI & SONS, INC.’S ANSWER AND
            AFFIRMATIVE DEFENSES TO THE FIRST AMENDED COMPLAINT

       Defendant M.D. Basciani & Sons, Inc. (“M.D. Basciani”), by its undersigned counsel, hereby

answers the First Amended Complaint (“Complaint”) and asserts affirmative defenses as follows:

                                         FIRST DEFENSE

       1.      Denies the allegations of Paragraph 1 of the Complaint, except admits only that Winn-

Dixie Stores, Inc. (“Winn-Dixie”) and Bi-Lo Holdings, LLC (“Bi-Lo”) (collectively “plaintiffs”)

brought the instant action, and, after reasonable investigation, is without knowledge or information

sufficient to form a belief as to the truth of the allegation that plaintiffs are direct purchasers of

mushrooms, and therefore denies the same. By way of further answer, to the extent that the allegations

of Paragraph 1 are conclusions of law, no response is required by the Federal Rules of Civil Procedure.

       2.      After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegation in Paragraph 2 of the Complaint concerning the amount of

money spent by American consumers on mushrooms, and therefore denies the same. The remaining

allegations of Paragraph 2 are denied. By way of further answer, to the extent that the allegations of

Paragraph 2 are conclusions of law, no response is required by the Federal Rules of Civil Procedure.

       3.      Denies the allegations of Paragraph 3 of the Complaint. By way of further answer, to
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 2 of 73



the extent that the allegations of Paragraph 3 are conclusions of law, no response is required by the

Federal Rules of Civil Procedure.

       4.      Denies the allegations of Paragraph 4 of the Complaint. By way of further answer, to

the extent that the allegations of Paragraph 4 are conclusions of law, no response is required by the

Federal Rules of Civil Procedure.

       5.      Denies the allegations of Paragraph 5 of the Complaint. By way of further answer, to

the extent that the allegations of Paragraph 5 are conclusions of law, no response is required by the

Federal Rules of Civil Procedure.

       6.      Denies the allegations of Paragraph 6 of the Complaint. By way of further answer, to

the extent that the allegations of Paragraph 6 are conclusions of law, no response is required by the

Federal Rules of Civil Procedure.

       7.      Denies the allegations of Paragraph 7 of the Complaint. By way of further answer, to

the extent that the allegations of Paragraph 7 are conclusions of law, no response is required by the

Federal Rules of Civil Procedure.

       8.      Denies the allegations of Paragraph 8 of the Complaint. By way of further answer, to

the extent that the allegations of Paragraph 8 are conclusions of law, no response is required by the

Federal Rules of Civil Procedure.

       9.      Denies the allegations of Paragraph 9 of the Complaint, except after reasonable

investigation, is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 9 concerning the date of the first EMMC meeting, and therefore denies the

same. The remaining allegations of Paragraph 9 are denied. By way of further answer, to the extent

that the allegations of Paragraph 9 are conclusions of law, no response is required by the Federal

Rules of Civil Procedure.




                                                 2
          Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 3 of 73



         10.   Denies the allegations of Paragraph 10 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 10 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 10

purport to refer to a document, said document, being in writing, speaks for itself.

         11.   Denies the allegations of Paragraph 11 of the Complaint, except admits only that the

EMMC acquired and sold certain mushroom farms, and after reasonable investigation, is without

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph 11

concerning the details of those transactions, and therefore denies the same. By way of further answer,

to the extent that the allegations of Paragraph 11 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 11

purport to quote a document, said document, being in writing, speaks for itself.

         12.   Denies the allegations of Paragraph 12 of the Complaint, except after reasonable

investigation, is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 12 concerning the referenced lease options, and therefore denies the same.

By way of further answer, to the extent that the allegations of Paragraph 12 are conclusions of law,

no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that the

allegations of Paragraph 12 purport to refer to a document, said document, being in writing, speaks

for itself.

         13.   Denies the allegations of Paragraph 13 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 13 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 13

purport to quote a document, said document, being in writing, speaks for itself.

         14.   Denies the allegations of Paragraph 14 of the Complaint. By way of further answer,




                                                   3
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 4 of 73



to the extent that the allegations of Paragraph 14 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       15.     Denies the allegations of Paragraph 15 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 15 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       16.     Denies the allegations of Paragraph 16 of the Complaint, except after reasonable

investigation, is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 16 as they relate to the alleged growing, production, processing and/or or

sale of fresh market mushrooms by the other defendants. By way of further answer, to the extent that

the allegations of Paragraph 16 are conclusions of law, no response is required by the Federal Rules

of Civil Procedure.

       17.     Denies the allegations of Paragraph 17 of the Complaint, except admits only that M.D.

Basciani is located, transacts business and is found in this Judicial District, and after reasonable

investigation, is without knowledge or information sufficient to form a belief as to the truth of the

allegations concerning the other defendants’ alleged residences, locations or transaction of business.

By way of further answer, to the extent that the allegations of Paragraph 17 are conclusions of law,

no response is required by the Federal Rules of Civil Procedure.

       18.     Denies that Winn-Dixie purchased mushrooms from it, and after reasonable

investigation is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 18 of the Complaint. By way of further answer, to the extent that

the allegations of Paragraph 18 are conclusions of law, no response is required by the Federal Rules

of Civil Procedure.

       19.     Denies that Bi-Lo purchased mushrooms from it, and after reasonable investigation is




                                                  4
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 5 of 73



without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 19 of the Complaint. By way of further answer, to the extent that the

allegations of Paragraph 19 are conclusions of law, no response is required by the Federal Rules of

Civil Procedure.

        20.     Denies the allegations of Paragraph 20 of the Complaint, except admits only that the

EMMC was incorporated in Pennsylvania, and is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 20 relating to the alleged activities of the EMMC

when it was not a member. By way of further answer, to the extent that the allegations of Paragraph

20 are conclusions of law, no response is required by the Federal Rules of Civil Procedure.

        21.     Denies the allegations of Paragraph 21 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 21 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

        22.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 22 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 22 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        23.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 23 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 23 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        24.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 24 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 24 are conclusion of




                                                    5
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 6 of 73



law, no response is required by the Federal Rules of Civil Procedure.

       25.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 25 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 25 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       26.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 26 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 26 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       27.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 27 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 27 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       28.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 28 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 28 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       29.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 29 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 29 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       30.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 30 of the Complaint, and therefore denies the




                                                  6
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 7 of 73



same. By way of further answer, to the extent that the allegations of Paragraph 30 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       31.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 31 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 31 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       32.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 32 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 32 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       33.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 33 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 33 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       34.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 34 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 34 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       35.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 35 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 35 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 35 purport to quote a document, said document, being in writing, speaks




                                                  7
          Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 8 of 73



for itself.

         36.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 36 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 36 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         37.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 37 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 37 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         38.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 38 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 38 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         39.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 39 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 39 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         40.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 40 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 40 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         41.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 41 of the Complaint, and therefore denies the




                                                  8
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 9 of 73



same. By way of further answer, to the extent that the allegations of Paragraph 41 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        42.     Denies the allegations of Paragraph 42 of the Complaint, except admits only that M.D.

Basciani has a principal place of business located in Avondale, Pennsylvania and that, at certain times,

M.D. Basciani was a member of the EMMC. By way of further answer, to the extent that the

allegations of Paragraph 42 are conclusions of law, no response is required by the Federal Rules of

Civil Procedure.

        43.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 43 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 43 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        44.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 44 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 44 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        45.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 45 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 45 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        46.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 46 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 46 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.




                                                   9
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 10 of 73



         47.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 47 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 47 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         48.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 48 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 48 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 48 purport to quote a document, said document, being in writing, speaks

for itself.

         49.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 49 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 49 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         50.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 50 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 50 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         51.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 51 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 51 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         52.   After reasonable investigation, is without knowledge or information sufficient to form




                                                 10
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 11 of 73



a belief as to the truth of the allegations of Paragraph 52 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 52 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 52 purport to quote a document, said document, being in writing, speaks

for itself.

         53.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 53 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 53 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         54.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 54 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 54 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         55.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 55 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 55 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         56.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 56 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 56 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         57.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 57 of the Complaint, and therefore denies the




                                                 11
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 12 of 73



same. By way of further answer, to the extent that the allegations of Paragraph 57 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         58.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 58 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 58 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         59.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 59 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 59 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 59 purport to quote a document, said document, being in writing, speaks

for itself.

         60.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 60 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 60 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         61.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 61 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 61 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         62.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 62 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 62 are conclusion of




                                                 12
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 13 of 73



law, no response is required by the Federal Rules of Civil Procedure.

         63.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 63 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 63 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 63 purport to refer to a document, said document, being in writing, speaks

for itself.

         64.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 64 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 64 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 64 purport to quote a document, said document, being in writing, speaks

for itself.

         65.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 65 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 65 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         66.    Denies the allegations of Paragraph 66 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 66 are conclusion of law, no response is required by the

Federal Rules of Civil Procedure.

         67.    Denies the allegations of Paragraph 67 of the Complaint, except admits only that

agaricus bisporous mushrooms are a common table or “white button” mushroom, and after reasonable

investigation is without knowledge or information sufficient to form a belief as to the truth of the




                                                  13
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 14 of 73



allegations of Paragraph 67 as they relate to other defendants, and therefore denies the same. By way

of further answer, to the extent that the allegations of Paragraph 67 are conclusions of law, no response

is required by the Federal Rules of Civil Procedure.

        68.     Denies the allegations of Paragraph 68 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 68 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

        69.     Denies the allegations of Paragraph 69 of the Complaint, including the allegation that

it is presently a member of the EMMC, except admits only that it joined the EMMC in January 2001,

and after reasonable investigation, is without knowledge or information sufficient to sufficient to form

a belief as to the truth of the remaining allegations of Paragraph 69, and therefore denies the same.

By way of further answer, to the extent that the allegations of Paragraph 69 are conclusion of law, no

response is required by the Federal Rules of Civil Procedure.

        70.     Denies the allegations of Paragraph 70 of the Complaint, including the allegation that

it is presently a member of the EMMC, except admits only that it joined the EMMC in January of

2001, and after reasonable investigation is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 70 of the Complaint, and therefore

denies the same. By way of further answer, to the extent that the allegations of Paragraph 70 are

conclusion of law, no response is required by the Federal Rules of Civil Procedure. In addition, to

the extent that the allegations of Paragraph 70 purport to quote a document, said document, being in

writing, speaks for itself.

        71.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 71 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 71 are conclusion of




                                                   14
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 15 of 73



law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 71 purport to quote a document, said document, being in writing, speaks

for itself.

         72.   Denies the allegations of Paragraph 72 of the Complaint, except admits only that the

EMMC was formed under the laws of the Commonwealth of Pennsylvania, and after reasonable

investigation, is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 72 and therefore denies the same. By way of further answer, to

the extent that the allegations of Paragraph 72 are conclusions of law, no response is required by the

Federal Rules of Civil Procedure.

         73.   Denies the allegations of Paragraph 73 of the Complaint, except admits only that the

EMMC began operations in or about January 2001, and after reasonable investigation, is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations of

Paragraph 73 of the Complaint, and therefore denies the same. By way of further answer, to the extent

that the allegations of Paragraph 73 are conclusion of law, no response is required by the Federal

Rules of Civil Procedure.

         74.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 74 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 74 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         75.   Denies the allegations of Paragraph 75 of the Complaint, except admits only that John

Pia was the President of the EMMC for a period of time, and after reasonable investigation, is without

knowledge or information sufficient to form a belief concerning the remaining allegations of

Paragraph 75, and therefore denies the same. By way of further answer, to the extent that the




                                                 15
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 16 of 73



allegations of Paragraph 75 are conclusions of law, no response is required by the Federal Rules of

Civil Procedure. In addition, to the extent that the allegations of Paragraph 75 purport to refer to a

document, said document, being in writing, speaks for itself.

        76.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 76 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 76 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        77.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 77 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 77 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        78.     Denies the allegations of Paragraph 78 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 78 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 78

purport to refer to a document, said document, being in writing, speaks for itself.

        79.     Denies the allegations of Paragraph 79 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 79 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

        80.     Denies the allegations of Paragraph 80 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 80 are conclusion of law, no response is required by the

Federal Rules of Civil Procedure.

        81.     Denies the allegations of Paragraph 81 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 81 are conclusions of law, no response is required by




                                                  16
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 17 of 73



the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 81

purport to quote a document, said document, being in writing, speaks for itself.

        82.     Denies the allegations of Paragraph 82 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 82 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 82

purport to quote a document, said document, being in writing, speaks for itself.

        83.     Denies the allegations of Paragraph 83 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 83 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 83

purport to quote a document, said document, being in writing, speaks for itself.

        84.     Denies the allegations of Paragraph 84 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 84 are conclusion of law, no response is required by the

Federal Rules of Civil Procedure.

        85.     Denies the allegations of Paragraph 85 of the Complaint, except admits only that

EMMC members had certain voting rights. By way of further answer, to the extent that the allegations

of Paragraph 85 are conclusion of law, no response is required by the Federal Rules of Civil

Procedure.

        86.     Denies the allegations of Paragraph 86 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 86 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

        87.     Denies the allegations of Paragraph 87 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 87 are conclusion of law, no response is required by the

Federal Rules of Civil Procedure.




                                                  17
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 18 of 73



         88.    Denies the allegations of Paragraph 88 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 88 are conclusion of law, no response is required by the

Federal Rules of Civil Procedure.

         89.    Denies the allegations of Paragraph 89 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 89 are conclusion of law, no response is required by the

Federal Rules of Civil Procedure.

         90.    Denies the allegations of Paragraph 90 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 90 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

         91.    Denies the allegations of Paragraph 91 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 91 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

         92.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 92 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 92 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 92 purport to quote a document, said document, being in writing, speaks

for itself.

         93.    Denies the allegations of Paragraph 93 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 93 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

         94.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 94 of the Complaint, and therefore denies the




                                                  18
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 19 of 73



same. By way of further answer, to the extent that the allegations of Paragraph 94 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         95.   Denies the allegations of Paragraph 95 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 95 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

         96.   Denies the allegations of Paragraph 96 of the Complaint, except admits only that a

meeting was held on or about January 9, 2001, and after reasonable investigation, is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations of

Paragraph 96, and therefore denies the same. By way of further answer, to the extent that the

allegations of Paragraph 96 are conclusion of law, no response is required by the Federal Rules of

Civil Procedure. In addition, to the extent that the allegations of Paragraph 96 purport to quote a

document, said document, being in writing, speaks for itself.

         97.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 97 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 97 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 97 purport to refer to a document, said document, being in writing, speaks

for itself.

         98.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 98 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 98 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 98 purport to quote a document, said document, being in writing, speaks




                                                  19
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 20 of 73



for itself.

         99.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 99 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 99 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 99 purport to refer to a document, said document, being in writing, speaks

for itself.

         100.   Denies the allegations of Paragraph 100 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 100 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 100

purport to quote a document, said document, being in writing, speaks for itself.

         101.   Denies the allegations of Paragraph 101 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 101 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 101

purport to quote a document, said document, being in writing, speaks for itself.

         102.   Denies the allegations of Paragraph 102 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 102 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 102

purport to refer to a document, said document, being in writing, speaks for itself.

         103.   Denies the allegations of Paragraph 103 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 103 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 103

purport to quote a document, said document, being in writing, speaks for itself.




                                                  20
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 21 of 73



         104.   Denies the allegations of Paragraph 104 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 104 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 104

purport to quote a document, said document, being in writing, speaks for itself.

         105.   Denies the allegations of Paragraph 105 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 105 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 105

purport to quote a document, said document, being in writing, speaks for itself.

         106.   Denies the allegations of Paragraph 106 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 106 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 106

purport to quote a document, said document, being in writing, speaks for itself.

         107.   Denies the allegations of Paragraph 107 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 107 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 107

purport to quote a document, said document, being in writing, speaks for itself.

         108.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 108 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 108 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 108 purport to quote a document, said document, being in writing, speaks

for itself.

         109.   After reasonable investigation, is without knowledge or information sufficient to form




                                                  21
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 22 of 73



a belief as to the truth of the allegations of Paragraph 109 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 109 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 109 purport to quote a document, said document, being in writing, speaks

for itself.

         110.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 110 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 110 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 110 purport to quote a document, said document, being in writing, speaks

for itself.

         111.   Denies the allegations of Paragraph 111 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 111 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 111

purport to refer to a document, said document, being in writing, speaks for itself.

         112.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 112 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 112 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

         113.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 113 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 113 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.




                                                  22
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 23 of 73



       114.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 114 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 114 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       115.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 115 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 115 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       116.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 116 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 116 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       117.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 117 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 117 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       118.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 118 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 118 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       119.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 119 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 119 are conclusion of




                                                  23
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 24 of 73



law, no response is required by the Federal Rules of Civil Procedure.

       120.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 120 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 120 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       121.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 121 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 121 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       122.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 122 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 122 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       123.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 123 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 123 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       124.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 124 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 124 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       125.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 125 of the Complaint, and therefore denies the




                                                  24
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 25 of 73



same. By way of further answer, to the extent that the allegations of Paragraph 125 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        126.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 126 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 126 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        127.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 127 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 127 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        128.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 128 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 128 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        129.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 110 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 110 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        130.    Denies the allegations of Paragraph 130 of the Complaint, including the allegation

that it was in favor of minimum pricing policies, except admits only that it attended a meeting on or

about January 9, 2001, and after reasonable investigation, is without knowledge or information

sufficient to form a belief as to the allegations concerning the meeting, and therefore denies the same.

By way of further answer, to the extent that the allegations of Paragraph 130 are conclusion of law,




                                                  25
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 26 of 73



no response is required by the Federal Rules of Civil Procedure.

       131.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 131 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 131 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       132.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 132 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 132 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       133.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 133 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 133 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       134.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 134 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 134 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       135.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 135 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 135 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       136.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 136 of the Complaint, and therefore denies the




                                                  26
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 27 of 73



same. By way of further answer, to the extent that the allegations of Paragraph 136 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       137.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 137 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 137 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       138.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 138 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 138 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       139.    Denies the allegations of Paragraph 139 of the Complaint, except is without

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

139 concerning the alleged date of the EMMC meeting, and therefore denies the same. By way of

further answer, to the extent that the allegations of Paragraph 139 are conclusion of law, no response

is required by the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of

Paragraph 139 purport to quote a document, said document, being in writing, speaks for itself.

       140.    Denies the allegations of Paragraph 140 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 140 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 140

purport to quote a document, said document, being in writing, speaks for itself.

       141.    Denies the allegations of Paragraph 141 of the Complaint, except is without

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

141 concerning the alleged date of the EMMC meeting, and therefore denies the same. By way of




                                                  27
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 28 of 73



further answer, to the extent that the allegations of Paragraph 141 are conclusion of law, no response

is required by the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of

Paragraph 141 purport to refer to a document, said document, being in writing, speaks for itself.

       142.    Denies the allegations of Paragraph 142 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 142 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 142

purport to quote a document, said document, being in writing, speaks for itself.

       143.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 143 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 143 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       144.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 144 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 144 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       145.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 145 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 145 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       146.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 146 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 146 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.




                                                  28
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 29 of 73



       147.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 147 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 147 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       148.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 148 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 148 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       149.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 149 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 149 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       150.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 150 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 150 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       151.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 151 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 151 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       152.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 152 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 152 are conclusion of




                                                  29
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 30 of 73



law, no response is required by the Federal Rules of Civil Procedure.

       153.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 153 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 153 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       154.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 154 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 154 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       155.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 155 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 155 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       156.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 156 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 156 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       157.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 157 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 157 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       158.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 158 of the Complaint, and therefore denies the




                                                  30
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 31 of 73



same. By way of further answer, to the extent that the allegations of Paragraph 158 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       159.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 159 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 159 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       160.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 160 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 160 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       161.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 161 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 161 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       162.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 162 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 162 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       163.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 163 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 163 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       164.    After reasonable investigation, is without knowledge or information sufficient to form




                                                  31
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 32 of 73



a belief as to the truth of the allegations of Paragraph 164 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 164 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       165.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 165 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 165 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       166.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 166 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 166 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       167.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 167 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 167 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       168.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 168 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 168 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       169.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 169 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 169 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.




                                                  32
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 33 of 73



       170.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 170 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 170 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       171.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 171 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 171 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       172.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 172 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 172 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       173.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 173 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 173 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       174.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 174 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 174 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       175.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 175 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 175 are conclusion of




                                                  33
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 34 of 73



law, no response is required by the Federal Rules of Civil Procedure.

       176.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 176 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 176 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       177.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 177 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 177 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       178.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 178 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 178 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       179.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 179 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 179 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       180.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 180 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 180 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       181.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 181 of the Complaint, and therefore denies the




                                                  34
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 35 of 73



same. By way of further answer, to the extent that the allegations of Paragraph 181 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       182.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 182 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 182 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       183.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 183 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 183 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       184.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 184 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 184 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       185.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 185 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 185 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       186.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 186 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 186 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       187.    After reasonable investigation, is without knowledge or information sufficient to form




                                                  35
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 36 of 73



a belief as to the truth of the allegations of Paragraph 187 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 187 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       188.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 188 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 188 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       189.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 189 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 189 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       190.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 190 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 190 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       191.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 191 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 191 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       192.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 192 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 192 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.




                                                  36
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 37 of 73



       193.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 193 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 193 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       194.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 194 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 194 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       195.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 195 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 195 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       196.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 196 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 196 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       197.    Denies the allegations of Paragraph 197 of the Complaint, including the allegation

that it was in favor of minimum pricing policies, except after reasonable investigation, is without

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

197 concerning the alleged EMMC meeting, and therefore denies the same. By way of further

answer, to the extent that the allegations of Paragraph 197 are conclusion of law, no response is

required by the Federal Rules of Civil Procedure.

       198.    Denies the allegations of Paragraph 198 of the Complaint, including the allegation




                                                  37
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 38 of 73



that it was in favor of minimum pricing policies, except after reasonable investigation, is without

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

198 concerning the alleged EMMC meeting, and therefore denies the same. By way of further

answer, to the extent that the allegations of Paragraph 198 are conclusion of law, no response is

required by the Federal Rules of Civil Procedure.

       199.    Denies the allegations of Paragraph 199 of the Complaint, including the allegation

that it was in favor of minimum pricing policies, except after reasonable investigation, is without

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

199 concerning the alleged EMMC meeting, and therefore denies the same. By way of further

answer, to the extent that the allegations of Paragraph 199 are conclusion of law, no response is

required by the Federal Rules of Civil Procedure.

       200.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 200 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 200 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       201.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 201 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 201 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       202.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 202 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 202 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.




                                                  38
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 39 of 73



       203.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 203 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 203 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       204.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 204 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 204 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       205.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 205 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 205 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       206.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 206 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 206 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       207.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 207 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 207 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       208.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 208 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 208 are conclusion of




                                                  39
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 40 of 73



law, no response is required by the Federal Rules of Civil Procedure.

       209.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 209 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 209 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       210.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 210 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 210 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       211.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 211 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 211 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       212.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 212 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 212 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       213.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 213 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 213 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       214.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 214 of the Complaint, and therefore denies the




                                                  40
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 41 of 73



same. By way of further answer, to the extent that the allegations of Paragraph 214 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       215.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 215 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 215 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       216.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 216 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 216 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       217.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 217 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 217 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       218.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 218 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 218 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       219.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 219 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 219 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       220.    After reasonable investigation, is without knowledge or information sufficient to form




                                                  41
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 42 of 73



a belief as to the truth of the allegations of Paragraph 220 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 220 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       221.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 221 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 221 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       222.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 222 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 222 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       223.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 223 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 223 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       224.    Denies the allegations of Paragraph 224 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 224 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 224

purport to quote or refer to a document, said document, being in writing, speaks for itself.

       225.    Denies the allegations of Paragraph 225 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 225 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure.

       226.    Denies the allegations of Paragraph 226 of the Complaint. By way of further answer,




                                                  42
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 43 of 73



to the extent that the allegations of Paragraph 226 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 226

purport to quote a document, said document, being in writing, speaks for itself.

         227.   Denies the allegations of Paragraph 227 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 227 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure.

         228.   Denies the allegations of Paragraph 228 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 228 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 228

purport to refer to a document, said document, being in writing, speaks for itself.

         229.   Denies the allegations of Paragraph 229 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 228 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

         230.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 230 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 230 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 230 purport to quote a document, said document, being in writing, speaks

for itself.

         231.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 231 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 231 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that




                                                  43
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 44 of 73



the allegations of Paragraph 231 purport to quote a document, said document, being in writing, speaks

for itself.

         232.   Denies the allegations of Paragraph 232 of the Complaint, except is without

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

232 concerning the date of the alleged EMMC meeting, and therefore denies the same. By way of

further answer, to the extent that the allegations of Paragraph 232 are conclusion of law, no response

is required by the Federal Rules of Civil Procedure.

         233.   Denies the allegations of Paragraph 233 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 233 are conclusion of law, no response is required by

the Federal Rules of Civil Procedure.

         234.   Denies the allegations of Paragraph 234 of the Complaint, except is without

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

234 concerning the date of the alleged EMMC meeting, and therefore denies the same. By way of

further answer, to the extent that the allegations of Paragraph 234 are conclusion of law, no response

is required by the Federal Rules of Civil Procedure.

         235.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 235 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 235 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 235 purport to quote a document, said document, being in writing, speaks

for itself.

         236.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 236 of the Complaint, and therefore denies the




                                                  44
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 45 of 73



same. By way of further answer, to the extent that the allegations of Paragraph 236 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 236 purport to refer to a document, said document, being in writing,

speaks for itself.

         237.    Denies the allegations of Paragraph 237 of the Complaint, except admits only that the

EMMC purchased a farm in Dublin, Georgia, and after reasonable investigation is without knowledge

or information sufficient to form a belief as to the truth of the allegations of Paragraph 237 concerning

when, and therefore denies the same. By way of further answer, to the extent that the allegations of

Paragraph 237 are conclusion of law, no response is required by the Federal Rules of Civil Procedure.

         238.    Denies the allegations of Paragraph 238 of the Complaint, except after reasonable

investigation is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 238 concerning the date of the alleged EMMC meeting, and therefore denies

the same. By way of further answer, to the extent that the allegations of Paragraph 238 are conclusion

of law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 238 purport to refer to a document, said document, being in writing,

speaks for itself.

         239.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 239 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 239 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 239 purport to quote a document, said document, being in writing, speaks

for itself.

         240.    After reasonable investigation, is without knowledge or information sufficient to form




                                                   45
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 46 of 73



a belief as to the truth of the allegations of Paragraph 240 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 240 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        241.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 241 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 241 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        242.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 242 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 242 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 242 purport to refer to a document, said document, being in writing,

speaks for itself.

        243.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 243 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 243 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 243 purport to refer to a document, said document, being in writing,

speaks for itself.

        244.     M.D. Basciani is without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 244 of the Complaint, and therefore denies the same. By way

of further answer, to the extent that the allegations of Paragraph 244 are conclusion of law, no

response is required by the Federal Rules of Civil Procedure. In addition, to the extent that the




                                                   46
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 47 of 73



allegations of Paragraph 244 purport to refer to a document, said document, being in writing, speaks

for itself.

         245.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 245 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 245 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 245 purport to refer to a document, said document, being in writing,

speaks for itself.

         246.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 246 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 246 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 246 purport to refer to a document, said document, being in writing,

speaks for itself.

         247.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 247 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 247 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 247 purport to refer to a document, said document, being in writing,

speaks for itself.

         248.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 248 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 248 are conclusion of




                                                   47
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 48 of 73



law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 248 purport to refer to a document, said document, being in writing,

speaks for itself.

        249.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 249 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 249 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 249 purport to refer to a document, said document, being in writing,

speaks for itself.

        250.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 250 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 250 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 250 purport to refer to a document, said document, being in writing,

speaks for itself.

        251.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 251 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 251 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 251 purport to refer to a document, said document, being in writing,

speaks for itself.

        252.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 252 of the Complaint, and therefore denies the




                                                   48
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 49 of 73



same. By way of further answer, to the extent that the allegations of Paragraph 252 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 252 purport to refer to a document, said document, being in writing,

speaks for itself.

        253.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 253 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 253 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 253 purport to refer to a document, said document, being in writing,

speaks for itself.

        254.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 254 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 254 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 254 purport to refer to a document, said document, being in writing,

speaks for itself.

        255.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 255 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 255 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 255 purport to refer to a document, said document, being in writing,

speaks for itself.

        256.     After reasonable investigation, is without knowledge or information sufficient to form




                                                   49
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 50 of 73



a belief as to the truth of the allegations of Paragraph 256 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 256 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 256 purport to refer to a document, said document, being in writing,

speaks for itself.

        257.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 257 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 257 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 257 purport to refer to a document, said document, being in writing,

speaks for itself.

        258.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 258 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 258 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 258 purport to refer to a document, said document, being in writing,

speaks for itself.

        259.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 259 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 259 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 259 purport to refer to a document, said document, being in writing,

speaks for itself.




                                                   50
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 51 of 73



        260.     Denies that it was in favor of the real estate transactions alleged in Paragraph 260 of

the Complaint, and after reasonable investigation, is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 260, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 260 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 260 purport to refer to a document, said document, being in writing,

speaks for itself.

        261.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 261 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 261 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 261 purport to refer to a document, said document, being in writing,

speaks for itself.

        262.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 262 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 262 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 262 purport to refer to a document, said document, being in writing,

speaks for itself.

        263.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 263 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 263 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that




                                                   51
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 52 of 73



the allegations of Paragraph 263 purport to refer to a document, said document, being in writing,

speaks for itself.

        264.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 264 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 264 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 264 purport to refer to a document, said document, being in writing,

speaks for itself.

        265.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 265 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 265 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 265 purport to refer to a document, said document, being in writing,

speaks for itself.

        266.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 266 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 266 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 266 purport to refer to a document, said document, being in writing,

speaks for itself.

        267.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 267 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 267 are conclusion of




                                                   52
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 53 of 73



law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 267 purport to refer to a document, said document, being in writing,

speaks for itself.

        268.     Denies the allegations of Paragraph 268 of the Complaint, including the allegations

that it was in favor of the real estate transactions or deed restriction alleged in Paragraph 268, except

admits that the EMMC purchased the Gallo farm, and after reasonable investigation is without

knowledge or information sufficient to form a belief as to the truth of the allegations of Paragraph

268 concerning the alleged details of the transaction, and therefore denies the same. By way of further

answer, to the extent that the allegations of Paragraph 268 are conclusion of law, no response is

required by the Federal Rules of Civil Procedure

        269.     Denies the allegations of Paragraph 269 of the Complaint, including the allegations

that it was in favor of the real estate transactions or deed restriction alleged in Paragraph 269, except

admits only that the EMMC entered into a transaction involving the Ohio Valley farm, and after

reasonable investigation is without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 269 concerning the alleged details of the transaction, and therefore

denies the same. By way of further answer, to the extent that the allegations of Paragraph 269 are

conclusion of law, no response is required by the Federal Rules of Civil Procedure. In addition, to

the extent that the allegations of Paragraph 269 purport to quote a document, said document, being in

writing, speaks for itself.

        270.     Denies the allegations of Paragraph 270 of the Complaint, including the allegations

that it was in favor of the real estate transactions or deed restriction alleged in Paragraph 270, except

admits only that the EMMC entered into a transaction involving La Conca D’ Oro farm, and after

reasonable investigation is without knowledge or information sufficient to form a belief as to the truth




                                                   53
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 54 of 73



of the allegations of Paragraph 270 concerning the alleged details of the transaction, and therefore

denies the same. By way of further answer, to the extent that the allegations of Paragraph 270 are

conclusion of law, no response is required by the Federal Rules of Civil Procedure.

        271.     Denies the allegations of Paragraph 271 of the Complaint, including the allegations

that it was in favor of the real estate transactions or deed restriction alleged in Paragraph 271 of the

Complaint, except admits only that the EMMC entered into a transaction involving the Amadio farm,

and after reasonable investigation is without knowledge or information sufficient to form a belief as

to the truth of the allegations of Paragraph 271 concerning the alleged details of the transaction, and

therefore denies the same. By way of further answer, to the extent that the allegations of Paragraph

270 are conclusion of law, no response is required by the Federal Rules of Civil Procedure.

        272.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 272 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 272 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 272 purport to refer to a document, said document, being in writing,

speaks for itself.

        273.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 273 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 273 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 273 purport to refer to a document, said document, being in writing,

speaks for itself.

        274.     After reasonable investigation, is without knowledge or information sufficient to form




                                                   54
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 55 of 73



a belief as to the truth of the allegations of Paragraph 274 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 274 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 274 purport to refer to a document, said document, being in writing,

speaks for itself.

        275.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 275 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 275 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 275 purport to refer to a document, said document, being in writing,

speaks for itself.

        276.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 276 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 276 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 276 purport to refer to a document, said document, being in writing,

speaks for itself.

        277.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 277 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 277 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 277 purport to refer to a document, said document, being in writing,

speaks for itself.




                                                   55
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 56 of 73



        278.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 278 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 278 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 278 purport to refer to a document, said document, being in writing,

speaks for itself.

        279.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 279 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 279 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 279 purport to refer to a document, said document, being in writing,

speaks for itself.

        280.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 280 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 280 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 280 purport to refer to a document, said document, being in writing,

speaks for itself.

        281.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 281 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 281 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 281 purport to refer to a document, said document, being in writing,




                                                   56
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 57 of 73



speaks for itself.

        282.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 282 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 282 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 282 purport to refer to a document, said document, being in writing,

speaks for itself.

        283.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 283 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 283 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 283 purport to refer to a document, said document, being in writing,

speaks for itself.

        284.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 284 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 284 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 284 purport to refer to a document, said document, being in writing,

speaks for itself.

        285.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 285 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 285 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that




                                                   57
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 58 of 73



the allegations of Paragraph 285 purport to refer to a document, said document, being in writing,

speaks for itself.

        286.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 286 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 286 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 286 purport to refer to a document, said document, being in writing,

speaks for itself.

        287.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 287 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 287 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 287 purport to refer to a document, said document, being in writing,

speaks for itself.

        288.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 288 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 288 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 288 purport to refer to a document, said document, being in writing,

speaks for itself.

        289.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 289 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 289 are conclusion of




                                                   58
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 59 of 73



law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 289 purport to refer to a document, said document, being in writing,

speaks for itself.

        290.     Denies that it was in favor of the real estate transactions or deed restrictions alleged in

Paragraph 290 of the Complaint, and after reasonable investigation, is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph 290,

and therefore denies the same. By way of further answer, to the extent that the allegations of

Paragraph 290 are conclusion of law, no response is required by the Federal Rules of Civil Procedure.

In addition, to the extent that the allegations of Paragraph 290 purport to refer to a document, said

document, being in writing, speaks for itself.

        291.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 291 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 291 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 291 purport to refer to a document, said document, being in writing,

speaks for itself.

        292.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 292 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 292 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 292 purport to refer to a document, said document, being in writing,

speaks for itself.

        293.     After reasonable investigation, is without knowledge or information sufficient to form




                                                    59
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 60 of 73



a belief as to the truth of the allegations of Paragraph 293 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 293 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 293 purport to refer to a document, said document, being in writing,

speaks for itself.

        294.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 294 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 294 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 294 purport to refer to a document, said document, being in writing,

speaks for itself.

        295.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 295 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 295 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 295 purport to refer to a document, said document, being in writing,

speaks for itself.

        296.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 296 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 296 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 296 purport to refer to a document, said document, being in writing,

speaks for itself.




                                                   60
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 61 of 73



        297.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 297 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 297 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 297 purport to refer to a document, said document, being in writing,

speaks for itself.

        298.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 298 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 298 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 298 purport to refer to a document, said document, being in writing,

speaks for itself.

        299.     Denies the allegations of Paragraph 299 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 299 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

        300.     Denies the allegations of Paragraph 300 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 300 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 300

purport to quote a document, said document, being in writing, speaks for itself.

        301.     After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 301 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 301 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that




                                                   61
         Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 62 of 73



the allegations of Paragraph 301 purport to refer to a document, said document, being in writing,

speaks for itself.

         302.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 302 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 302 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 302 purport to quote a document, said document, being in writing, speaks

for itself.

         303.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 303 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 303 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 303 purport to quote a document, said document, being in writing, speaks

for itself.

         304.    Denies the allegations of Paragraph 304 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 304 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

         305.    Denies the allegations of Paragraph 305 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 305 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

         306.    Denies the allegations of Paragraph 306 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 306 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.




                                                   62
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 63 of 73



       307.    Denies the allegations of Paragraph 307 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 307 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       308.    Denies the allegations of Paragraph 308 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 308 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       309.    Denies the allegations of Paragraph 309 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 309 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       310.    Denies the allegations of Paragraph 310 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 310 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       311.    Denies the allegations of Paragraph 311 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 311 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 311

purport to quote a document, said document, being in writing, speaks for itself.

       312.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 312 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 312 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

       313.    After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 313 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 313 are conclusion of




                                                  63
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 64 of 73



law, no response is required by the Federal Rules of Civil Procedure.

        314.   After reasonable investigation, is without knowledge or information sufficient to form

a belief as to the truth of the allegations of Paragraph 314 of the Complaint, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 314 are conclusion of

law, no response is required by the Federal Rules of Civil Procedure.

        315.   Denies the allegations of Paragraph 315 of the Complaint, except admits only that the

DOJ filed a complaint against the EMMC in 2004 captioned United States of America v. Eastern

Mushroom Marketing Cooperative. By way of further answer, to the extent that the allegations of

Paragraph 315 are conclusion of law, no response is required by the Federal Rules of Civil Procedure.

In addition, to the extent that the allegations of Paragraph 315 purport to refer to a document, said

document, being in writing, speaks for itself.

        316.   Denies the allegations of Paragraph 316 of the Complaint, except admits only that the

DOJ and the EMMC filed a Proposed Final Judgment. By way of further answer, to the extent that

the allegations of Paragraph 316 are conclusion of law, no response is required by the Federal Rules

of Civil Procedure. In addition, to the extent that the allegations of Paragraph 316 purport to refer to

a document, said document, being in writing, speaks for itself.

        317.   Denies the allegations of Paragraph 317 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 317 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 317

purport to quote a document, said document, being in writing, speaks for itself.

        318.   Denies the allegations of Paragraph 318 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 318 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 318




                                                  64
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 65 of 73



purport to quote a document, said document, being in writing, speaks for itself.

        319.     Denies the allegations of Paragraph 319 of the Complaint, except after reasonable

investigation, is without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 319 concerning whether any of the alleged documents filed by the DOJ in

support of the Final Judgment identify any of the members of the EMMC, and therefore denies the

same. By way of further answer, to the extent that the allegations of Paragraph 319 are conclusions

of law, no response is required by the Federal Rules of Civil Procedure. In addition, to the extent that

the allegations of Paragraph 319 purport to refer to a document, said document, being in writing,

speaks for itself.

        320.     Denies the allegations of Paragraph 320 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 320 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

        321.     Denies the allegations of Paragraph 321 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 321 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 321

purport to refer to a document, said document, being in writing, speaks for itself.

        322.     Denies the allegations of Paragraph 322 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 322 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

        323.     Denies the allegations of Paragraph 323 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 323 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

        324.     Denies the allegations of Paragraph 324 of the Complaint. By way of further answer,




                                                  65
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 66 of 73



to the extent that the allegations of Paragraph 324 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       325.    Denies the allegations of Paragraph 325 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 323 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 325

purport to refer to a document, said document, being in writing, speaks for itself.

       326.    Denies the allegations of Paragraph 326 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 326 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 326

purport to refer to a document, said document, being in writing, speaks for itself.

       327.    Denies the allegations of Paragraph 327 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 327 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 327

purport to refer to a document, said document, being in writing, speaks for itself.

       328.    Denies the allegations of Paragraph 328 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 328 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure. In addition, to the extent that the allegations of Paragraph 328

purport to refer to a document, said document, being in writing, speaks for itself.

                                               Count I

       329.    Paragraphs 1-328 above are incorporated by reference herein in response to Paragraph

329 of the Complaint.

       330.    Denies the allegations of Paragraph 330 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 330 are conclusions of law, no response is required by




                                                  66
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 67 of 73



the Federal Rules of Civil Procedure.

       331.    Denies the allegations of Paragraph 331 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 331 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       332.    Denies the allegations of Paragraph 332 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 332 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       333.    Denies the allegations of Paragraph 333 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 333 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       334.    Denies the allegations of Paragraph 334 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 334 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       335.    Denies the allegations of Paragraph 335 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 335 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       336.    Denies the allegations of Paragraph 336 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 336 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       337.    Denies the allegations of Paragraph 337 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 337 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

       338.    Denies the allegations of Paragraph 338 of the Complaint. By way of further answer,




                                                 67
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 68 of 73



to the extent that the allegations of Paragraph 338 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

                                              Count II

       339.    Paragraphs 1-338 above are incorporated by reference herein in response to Paragraph

339 of the Complaint.

       340.    By Order dated April 8, 2019, the Court dismissed Count II of the Complaint against

M.D. Basciani, and therefore no response is required by M.D. Basciani.

       341.    By Order dated April 8, 2019, the Court dismissed Count II of the Complaint against

M.D. Basciani, and therefore no response is required by M.D. Basciani.

       342.    By Order dated April 8, 2019, the Court dismissed Count II of the Complaint against

M.D. Basciani, and therefore no response is required by M.D. Basciani.

       343.    By Order dated April 8, 2019, the Court dismissed Count II of the Complaint against

M.D. Basciani, and therefore no response is required by M.D. Basciani.

       344.    By Order dated April 8, 2019, the Court dismissed Count II of the Complaint against

M.D. Basciani, and therefore no response is required by M.D. Basciani.

       345.    By Order dated April 8, 2019, the Court dismissed Count II of the Complaint against

M.D. Basciani, and therefore no response is required by M.D. Basciani.

                                             Count III

       346.    Paragraphs 1-345 are incorporated by reference herein in response to Paragraph 346

of the Complaint.

       347.    Denies the allegations of Paragraph 347 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 347 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.




                                                 68
       Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 69 of 73



        348.    Denies the allegations of Paragraph 348 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 348 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

        349.    Denies the allegations of Paragraph 349 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 349 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

        350.    Denies the allegations of Paragraph 350 of the Complaint. By way of further answer,

to the extent that the allegations of Paragraph 338 are conclusions of law, no response is required by

the Federal Rules of Civil Procedure.

        WHEREFORE, defendant M.D. Basciani & Sons, Inc. hereby demands judgment in its favor

and against plaintiffs, dismissal of the Complaint against it with prejudice, an award of its attorneys’

fees and costs, including expert witness fees, and for such other and further relief as this Court deems

just and proper.

                                         SECOND DEFENSE

        The Complaint fails to state a claim upon which relief can be granted against M.D. Basciani

& Sons, Inc.

                                          THIRD DEFENSE

        Plaintiffs’ alleged claims are barred, in whole or in part, by the applicable statute of limitations

and/or repose, and there are no grounds for tolling any applicable statute of limitations.

                                         FOURTH DEFENSE

        Plaintiffs’ alleged claims are barred because the Complaint fails to adequately allege

purported fraudulent concealment.




                                                    69
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 70 of 73



                                          FIFTH DEFENSE

        Plaintiffs’ alleged claims are barred in whole or in part by laches.

                                          SIXTH DEFENSE

        Plaintiffs’ alleged claims are barred because M.D. Basciani & Sons, Inc. is exempt and/or

immune from liability under the antitrust laws for the alleged conduct set forth in the Complaint

pursuant to the provisions of the Capper-Volstead Act, 7 U.S.C. § 291.

                                        SEVENTH DEFENSE

        Plaintiffs’ alleged claims are barred, in whole or in part, by the doctrines of waiver, estoppel

and/or res judicata.

                                         EIGHTH DEFENSE

        Plaintiffs’ alleged claims are barred, in whole or in part, because they are not the real party in

interest and/or are not otherwise proper plaintiffs.

                                          NINTH DEFENSE

        Plaintiffs lack standing to bring or maintain this action against M.D. Basciani & Sons, Inc.

                                         TENTH DEFENSE

        Plaintiffs’ alleged claims are barred because they have not suffered any cognizable injury

and/or antitrust injury as a result of any alleged conduct by M.D. Basciani & Sons, Inc.

                                      ELEVENTH DEFENSE

        Plaintiffs’ alleged claims are barred, in whole or in part, because their alleged damages are

speculative, cannot be ascertained with reasonable certainty, and are incapable of proof.

                                       TWELFTH DEFENSE

        Plaintiffs’ alleged claims are barred, in whole part, because they have failed to define a proper

geographic market and/or product market for their alleged claims.




                                                   70
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 71 of 73



                                     THIRTEENTH DEFENSE

        Plaintiffs’ alleged claims are barred, in whole or in part, because there has been no injury to

competition either in fact or as alleged in the Complaint.

                                    FOURTEENTH DEFENSE

        Plaintiffs’ alleged claims are barred, in whole or in part, because the alleged conduct

complained of was lawful, justified, privileged, pro-competitive, did not unreasonably restrain trade,

constituted bona fide business competition and was carried out in furtherance of legitimate business

interests.

                                      FIFTEENTH DEFENSE

        At all relevant times, M.D. Basciani acted in good faith and without knowledge of any

wrongful acts or intents.

                                      SIXTEENTH DEFENSE

        At all relevant times, M.D. Basciani acted in good faith and based on the advice of counsel

that it acted lawfully and in compliance with the law, including the antitrust laws, in connection with

its membership in the EMMC.

                                    SEVENTEENTH DEFENSE

        Any alleged damages suffered by plaintiffs as alleged in the Complaint are solely and

proximately caused by the operation of external economic factors and/or forces in the marketplace

over which M.D. Basciani had no control, and not by any alleged act or omission attributable to M.D.

Basciani & Sons, Inc.

                                     EIGHTEENTH DEFENSE

        Plaintiffs’ alleged claims are barred, in whole or in part, because they failed to take necessary

and appropriate steps to mitigate their alleged damages.




                                                   71
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 72 of 73



                                     NINETEENTH DEFENSE

        Plaintiffs’ alleged claims are barred, in whole or in part, because they consented to, ratified

and/or benefited from the alleged actions and/or omissions of which they complain.

                                         TWENTIETH DEFENSE

        M.D. Basciani & Sons, Inc. hereby gives notice that it intends to rely upon any other

affirmative defenses that may become available or appear during the proceedings in this litigation,

including discovery, and hereby reserves its right to amend its Answer to assert any such defenses.

                                    TWENTY-FIRST DEFENSE

        Plaintiffs’ alleged claims are barred in whole or in part because members of the EMMC,

including M.D. Basciani & Sons, Inc., cannot conspire with it as a matter of law.

                                  TWENTY-SECOND DEFENSE

        Plaintiffs’ alleged claims are barred in whole or in part because M.D. Basciani & Sons, Inc.

is immune and/or exempt from liability pursuant to Section 6 of the Clayton Act, 15 U.S.C. § 17.

                                    TWENTY-THIRD DEFENSE

        Plaintiffs’ alleged claims are barred in whole or in part because Pennsylvania Corporation

Law affords members of a Pennsylvania non-profit cooperative corporation like the EMMC

protection against personal liability.

                                  TWENTY-FOURTH DEFENSE

        The Complaint fails to set forth any basis, nor could it, for injunctive relief.

                                    TWENTY-FIFTH DEFENSE

        Plaintiffs alleged claims are barred because M.D. Basciani does not sell the product that

plaintiffs buy.




                                                    72
        Case 5:15-cv-06480-BMS Document 134 Filed 07/12/19 Page 73 of 73



                                    TWENTY-SIXTH DEFENSE

        Plaintiffs alleged claims are barred because plaintiffs are o n e s ta g e o f t h e m ar k e t

c h a n n e l removed f r o m M . D . Basciani.

        WHEREFORE, defendant M.D. Basciani & Sons, Inc., hereby demands judgment in its favor

and against plaintiffs, dismissal of the Complaint against it with prejudice, an award of its costs of

suit, including attorneys’ fees and expert witness fees, and for such other and further relief as this

Court deems just and proper.

                                       JURY TRIAL DEMAND

      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 38, M.D. BASCIANI &
SONS, INC. HEREBY DEMANDS A TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.




                                                       Respectfully submitted,

                                                       /s/ Thomas K. Schindler, Esquire
                                                       SCHINDLER LAW GROUP, LLC
                                                       Attorney I.D. No. 52279
                                                       818 East Baltimore Pike
                                                       Kennett Square, PA 19348
                                                       (610) 444-6216

                                                       Donna M. Albani, Esquire
                                                       DONNA M. ALBANI, ESQUIRE, PC
                                                       Attorney I.D. No. 37297
                                                       11 Hampton Lane
                                                       Glen Mills, PA 19342
                                                       (610) 459-8858

                                                       Attorneys for Defendant
Dated: July 12, 2019                                   M.D. Basciani & Sons, Inc.




                                                  73
